SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

393
CAF 10-02336
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF DANIELLE DENAULT WINDER,
PETITIONER-RESPONDENT,

                      V                                           ORDER

CHRISTOPHER WILLIAMS, RESPONDENT-APPELLANT.


DENIS A. KITCHEN, JR., WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.

ELISABETH M. COLUCCI, ATTORNEY FOR THE CHILD, BUFFALO, FOR CHRISTA W.


     Appeal from a corrected order of the Family Court, Erie County
(Kevin M. Carter, J.), entered October 22, 2010 in a proceeding
pursuant to Family Court Act article 6. The corrected order
determined that respondent would be responsible for transportation to
and from visitation.

     It is hereby ORDERED that the corrected order so appealed from is
unanimously affirmed without costs.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court